Jones, J.
(concurring). I concur in result in this case but cannot accept what appears to me to be the overbreadth of the majority opinion, addressing as it does matters which are not necessary for the resolution of this appeal.
Chief Judge Cooke and Judges Gabrielli and Wachtler concur with Judge Fuchsberg; Judge Jones concurs in result in a separate memorandum; Judge Jasen dissents and votes to affirm for the reasons stated in the concurring memorandum by Mr. Justice Vincent A. Lupiano at the Appellate Division (63 AD2d 593).
Order reversed, with costs, and the case remitted to the Appellate Division, First Department, for further proceedings in accordance with the opinion herein.